DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 11/29/2021.
Response to arguments
Claims 1, 4, 25, 28, 42, 45, 56, 59, 66 and 67 have been amended. Claims 3, 27, 44 and 58 are canceled. New claims 68-71 are added.
Acknowledgment is made of applicant’s explanation regarding 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph Claim Interpretations for claim limitations “means for” in claims claim(s) 66 and 67. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-2, 4-26, 28-43, 45-57, 59-70 and 71 are allowed. 
Allowable Subject Matter
Claims 1-2, 4-26, 28-43, 45-57, 59-70 and 71 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are over VIVO: "RAN2 Impacts of 2-step RACH", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #103bis, R2-1814263; hereinafter “R2-1814263”, Chengdu, China; 20181008 - 20181012, 3 pages; Agiwal et al. (U.S 2020/0107372 and Moulsley et al. (U.S 2014/0133447).
R2-1814263, discloses communication between UE and gNB including Msg1 in 2-step RACH configuration where the UE should send the feedback when the contention resolution succeeds and UE applies the RRC message and sends the feedback when the contention resolution succeeds after receiving the new Msg2. 
Agriwal, disclose the UE may transmit a third message to the BS based on the UL grant.

However, none of R2-1814263, Agriwal, Moulsley and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to the second message comprising feedback information for signaling that the two-step random access channel procedure has been completed, wherein the feedback information comprises a phvsical uplink control channel resource indicator, a physical downlink shared channel-to-hybrid automatic repeat request timing indicator, and a transmit power control command as recited in the context of claims 1, 25, 42 and 56. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2, 4-24, 26, 28-41, 43-55, 57, 59-70  and 71 depend from claims 1, 25, 42 and 56 are allowed since they depend from allowable claims 1, 25, 42 and 56.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
01/14/2022